Fourth Court of Appeals
                                        San Antonio, Texas
                                                 July 10, 2019

                                            No. 04-19-00431-CV

    IN RE THE ESTATE OF ROSALINDA M. DANIELS, AN INCAPACITATED PERSON

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On June 26, 2019, relator filed a petition for writ of mandamus and a motion for stay of the
underlying proceedings pending final resolution of the petition for writ of mandamus. After
considering the petition, this court concludes relator is not entitled to the relief sought. Therefore,
the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The motion for
temporary relief is DENIED AS MOOT.

        It is so ORDERED on July 10, 2019.


                                                                      _____________________________
                                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of July, 2019.


                                                                      _____________________________
                                                                      Keith E. Hottle, Clerk of Court




1
  This proceeding arises out of Cause No. 2014-PC-0367, styled In The Guardianship of Rosalinda M. Daniels,
Incapacitated Person, pending in Probate Court No. 1, Bexar County, Texas, the Honorable Oscar J. Kazen presiding.